PER CURIAM: *
Appealing the judgment in a criminal case, Samuel E. Baker, Jr., raises arguments that under the law of the case doctrine are foreclosed. See United States v. Agofsky, 516 F.3d 280, 283 (5th Cir.), cert. denied, — U.S. -, 129 S.Ct. 64, 172 L.Ed.2d 61 (2008). The appellant’s unopposed motion for summary disposition is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.